The questions presented for review in this appeal challenge the correctness of the decree of the chancellor as to matters therein contained which are based on findings of fact. There appears in the record sufficient substantial evidence to constitute a logical basis for each of the findings complained of. The decree should, therefore, be affirmed. Kreher vs. Morley, 84 Fla. 121, 92 So. 686, and cases there cited; Lassiter vs. Long, 85 Fla. 439, 96 So. 841; Summers vs. Apalachicola Northern Ry. Co., 85 Fla. 9, 96 So. 151; Kirkland vs. Hutto, 85 Fla. 82, 95 So. 429 *Page 840 
; Morton vs. Baya, 88 Fla. 1, 102 So. 361; Sirkin vs. Schupler, 90 Fla. 68, 105 So. 151. It is so ordered.
Affirmed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.